Exhibit 10.1

 


 
UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
 
May 6, 2015
 
Ladies and Gentlemen:
 
Reference is made to that certain letter agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of October 2, 2009, between the United States Department of the Treasury (the
“Investor”) and the company set forth on Schedule A hereto (the
“Company”).  Further reference is made to that certain underwriting agreement
(the “Underwriting Agreement”), dated as of July 23, 2012, pursuant to which the
Investor sold its Preferred Share investment in the Company (the “Preferred
Share Resale”).  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Securities Purchase Agreement.
 
The Investor completed the Preferred Share Resale of all of the Preferred Shares
issued to the Investor pursuant to the Underwriting Agreement on the date set
forth on Schedule A hereto.  Following such time, the Company, in accordance
with the Securities Purchase Agreement, delivered a Warrant Repurchase Notice
dated as of the date set forth on Schedule A hereto to the Investor.  In
connection with the consummation, on the date hereof, of the repurchase of the
Warrant by the Company from the Investor, as contemplated by the Warrant
Repurchase Notice and Section 4.9 of the Securities Purchase Agreement:
 
(a)           The Company hereby acknowledges receipt from the Investor of the
Warrant; and
 
(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.
 
This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 
 
 
UNITED STATES DEPARTMENT OF THE TREASURY
 
By:  /s/ Trevor Montano                         
                                                                
Name:  Trevor Montano
Title:    Chief Investment Officer
 
 
 
PREMIER FINANCIAL BANCORP, INC.
 
By:  /s/ Brien M. Chase                          
                                                                
Name: Brien M. Chase
Title:   Senior Vice President and
Chief Financial Officer


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 






[UST 1078: Cross Receipt for May 6, 2015
Repurchase of Warrant by Premier Financial Bancorp, Inc.]

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1





 
SCHEDULE A
 
 
Company Information:
 
Name of the Company:  Premier Financial Bancorp, Inc.
 
Corporate or other organizational form of the Company: Corporation
 
Jurisdiction of organization of the Company: Kentucky
 
Information related to the Preferred Share Resale:
 
Date of Treasury’s sale of 22,252 shares of the Preferred Shares:  August 10,
2012
 
 
Terms of the Warrant Repurchase:
 
Date of Warrant Repurchase Notice:  April 24, 2015
 
Aggregate purchase price for the Warrant:  $5,675,000.00
 
Investor wire information for payment of purchase price for the Warrant:
[REDACTED]



 
 
 
 
 

--------------------------------------------------------------------------------

 


 